SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2013 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot-Yam MP Menashe Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE On May 24, 2013, Caesarstone Sdot-Yam Ltd. issued a press release entitled “Caesarstone Announces Dr. Ariel Halperin’s Resignation from Board of Directors.” A copy of this press release is attached to this Form 6-K as Exhibit 99.1. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: June 2, 2013 By: /s/Yair Averbuch Name: Yair Averbuch Title: Chief Financial Officer 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Press release dated May 24, 2013 titled “Caesarstone Announces Dr. Ariel Halperin’s Resignation from Board of Directors.” 4
